    Case 1:18-cv-02661-RPK-RML Document 40 Filed 02/03/20 Page 1 of 2 PageID #: 174




                                       THE CITY OF NEW YORK
JAMES E. JOHNSON                      LAW DEPARTMENT                                 CHRISTOPHER D. DELUCA
Corporation Counsel                          100 CHURCH STREET                                    Senior Counsel
                                             NEW YORK, NY 10007                            Phone: (212) 356-3535
                                                                                             Fax: (212) 356-3509
                                                                                           cdeLuca@law.nyc.gov


                                                                       February 3, 2020

      VIA ECF
      Honorable Robert M. Levy
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                      Re:   Alfonso Williams v. City of New York, et al.,
                            18-CV-2661 (PKC) (RML)

      Your Honor:

                    I am a Senior Counsel in the office of the Corporation Counsel of the City of New
      York, representing defendant City of New York in the above referenced action. Pursuant to the
      Court’s January 24, 2020 Order, defendant City respectfully submits this status update.

                     By way of background, plaintiff alleges that, on or about January 18, 2018, while
      incarcerated on Rikers Island, he was subjected to excessive force by Department of Correction
      (“DOC”) Officers Nehru Smith and Antonio Aponte while Correction Officers Steven Bailey,
      Aleshia Capehart, Rochelle Lucas, Vincent Smith, and Eric Wilson failed to intervene. (Docket
      No. 12 ¶¶ 37-41). As Your Honor may recall, this case has been stayed since October 5, 2018
      due to the investigations by various agencies, including the New York City Department of
      Investigation (“DOI”), the Bronx County District Attorney’s Office, the U.S. Attorney’s Office
      for the Southern District of New York (“USAO”), and, most recently, DOC’s Investigation
      Division (“ID”). (See Docket Entry No. 25; Docket Entry dated November 24, 2018; Docket
      Entry No. 30; Docket Entry dated January 29, 2019; Docket Entry No. 33; Docket Entry dated
      March 19, 2019; Docket Entry No. 34; Docket Entry dated June 1, 2019; Docket Entry No. 35;
      Docket Entries Dated July 24, 2019; Docket Entry No. 37; Docket Entry Dated October 2, 2019;
      Docket Entry No. 38; Docket Entry Dated November 7, 2019, and Docket Entry Dated January
      24, 2020).

                     Accordingly, since January 7, 2020 the undersigned came into possession of the
      ID investigation file in this matter. Defendant notes that it is in the process of drafting an
      appropriate Stipulation of Confidentiality and Protective Order, and will produce said ID file,
Case 1:18-cv-02661-RPK-RML Document 40 Filed 02/03/20 Page 2 of 2 PageID #: 175



 subject to appropriate redactions, within two (2) weeks of the execution of said Stipulation of
 Confidentiality and Protective Order between the parties.

               Thank you for your consideration herein.



                                                           Respectfully submitted,

                                                           Christopher D. DeLuca /s/

                                                           Christopher D. DeLuca
                                                           Senior Counsel
                                                           Special Federal Litigation Division


 cc:    All Counsel of Record (By ECF)




                                              -2-
